On the Court’s own motion, pursuant to 22 NYCRR 130-1.1 et seq., Thomas Hall, Esq., Neil Brody, Esq., and their firm Brody & Fabiani, are ordered to pay the sum of $5,000 to plaintiff, as reimbursement for costs and attorneys’ fees resulting from frivolous conduct. Their clients, defendants Brown Harris Stevens, Inc. and 30 Fifth Avenue Owners, Inc., are also ordered to pay plaintiff the sum of $5,000 for the same reasons.
Defendants and their counsel have defied four successive discovery orders directing them to produce to plaintiff all documents concerning 30 Fifth Avenue that were previously produced to the Manhattan District Attorney’s Office in connection with the latter’s investigation into kickbacks paid by contractors to managing agents of residential cooperatives. When defendants appealed to this Court from the most recent discovery order, they misrepresented the facts in their briefs and made clearly baseless claims of privilege to justify withholding the documents. They also omitted from the record on appeal certain documents referred to in the motion papers, but then opposed plaintiffs motion to enlarge the record. To day, they still have not complied with the order that this Court affirmed.
*351The frivolous and obstructionist conduct of defendants and their counsel has wasted the time and resources of this Court and of their opponent.
Concur — Milonas, J. P., Rosenberger, Nardelli, Wallach and Rubin, JJ.